DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given via communication with attorney Damien Howard on 1/25/2021, 1/27/2021, and 2/9/2021.

The application has been amended as follows below, with strikeouts and bold underlined terms being the Examiner’s amendment. Applicant’s claim amendments submitted in the RCE filing on 9/9/2020 in response to the Final Office Action have been accepted. 

Claim 1:
A learning apparatus comprising processing circuitry coupled to a memory, the processing circuitry configured to: 
extract a word as an event candidate from a text in accordance with an extraction rule; 

calculate feature values of other words included in the text other than the event candidate using a first vector indicating the first relation and a second vector indicating a relation between one of the other words and a desired word used for the extraction rule, the first vector being calculated by subtracting an event candidate vector of the event candidate from a keyword vector of the keyword, and the second vector being calculated by subtracting a desired word vector of the desired word from a word vector of the one of the other word; 
extract a related word relating to the keyword from the other words using the feature values; 
generate a second rule by replacing the keyword in the first rule by the related word, the second rule including a second relation between the event candidate and the related word, the second rule being used to label the event candidate in accordance with the second relation; 
label the event candidate using the first rule and the second rule; and 
generate learning data associating the keyword, the related word, and the labeled event candidate with each other and learn a classification model using the labeled event candidates in the learning data as supervisors
wherein the extracting the related word further extracts a particular number of words from the other words as related words using the feature values. 



Claim 10:
A learning method comprising: 
extracting a word as an event candidate from a text in accordance with an extraction rule; 
input a first rule generated by a user, the first rule including a first relation between the event candidate and a keyword of the event candidate, the first rule being used to label the event candidate in accordance with the first relation; 
calculating feature values of other words included in the text other than the event candidate using a first vector indicating the first relation and a second vector indicating a relation between one of the other words and a desired word used for the extraction rule, the first vector being calculated by subtracting an event candidate vector of the event candidate from a keyword vector of the keyword, and the second vector being calculated by subtracting a desired word vector of the desired word from a word vector of the one of the other word; 
extracting a related word relating to the keyword from the other words using the feature values; 
generating a second rule by replacing the keyword in the first rule by the related word, the second rule including a second relation between the event candidate and the related word, the second rule being used to label the event candidate in accordance with the second relation; 
labeling the event candidate using the first rule and the second rule; and 
generating learning data associating the keyword, the related word, and the labeled event candidate with each other and learning a classification model using the labeled event candidates in the learning data as supervisors


Claim 11:
A non-transitory computer readable medium storing a computer program which is executed by a computer to provide the steps of: 
extracting a word as an event candidate from a text in accordance with an extraction rule; 
input a first rule generated by a user, the first rule including a first relation between the event candidate and a keyword of the event candidate, the first rule being used to label the event candidate in accordance with the first relation; 
calculating feature values of other words included in the text other than the event candidate using a first vector indicating the first relation and a second vector indicating a relation between one of the other words and a desired word used for the extraction rule, the first vector being calculated by subtracting an event candidate vector of the event candidate from a keyword vector of the keyword, and the second vector being calculated by subtracting a desired word vector of the desired word from a word vector of the one of the other word; 
extracting a related word relating to the keyword from the other words using the feature values; 
generating a second rule by replacing the keyword in the first rule by the related word, the second rule including a second relation between the event candidate and the related word, the second rule being used to label the event candidate in accordance with the second relation; 
labeling the event candidate using the first rule and the second rule; and 
and learning a classification model using the labeled event candidates in the learning data as supervisors
wherein the extracting the related word further extracts a particular number of words from the other words as related words using the feature values.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicant’s amendments in the RCE response provide further details of the claimed invention that help to distinguish it over the cited prior art references. Furthermore, the addition of the Examiner’s amendment help to further specify that the learning relates to a classification model. Accordingly, the claims are allowed.

The following new prior art is also considered: 
Lepeltier (U.S. Pat. App. No. 2017/0075877): describes that a “first and second text are tokenized, [wherein] words are ordered by alphabetical order and subtracted one by one” ([0167]) as part of a comparison process. This is distinguishable from the claimed invention because Applicant recites narrow and specific steps for how Applicant’s subtraction process works in the claimed invention, which includes considering first and second vectors in correlation with desired word vectors and relations between words. In contrast, Lepeltier’s process is that cited above with no real further substantive details. Therefore, it does not teach Applicant’s claimed invention.  


Conclusion
Claims 1-3 and 5-11 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121